                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

REGAN ADAM REYNOLDS,

                        Petitioner,                   Case No. 1:19-cv-383
v.                                                    Honorable Paul L. Maloney
RANDEE REWERTS,

                        Respondent.
____________________________/

                                           JUDGMENT

                 In accordance with the opinion entered this day:

                 IT IS ORDERED that the petition for writ of habeas corpus is DENIED WITH

PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for failure to raise a meritorious

federal claim.



Dated:    July 17, 2019                               /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
